DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-13 directed to process claims non-elected without traverse.  Accordingly, claims 12-13 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel claims 12-13.
Allowable Subject Matter
Claims 1-5, 6, 8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device comprising: a semiconductor element having a sensing portion that detects a physical quantity; a circuit element electrically connected to the semiconductor element; an external connection terminal electrically connected to the circuit element; a first connection member electrically connecting the circuit element and the semiconductor element; a second connection member electrically connecting the circuit element and the external connection terminal; and a sealing resin portion having a first surface and a second surface opposite to the first surface and integrally holding the semiconductor element, the circuit element, the external connection terminal, the 
Claims 2-5 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 6, the prior art of record fails to teach or suggest, a semiconductor device comprising: a semiconductor element including a sensing portion that detects a physical quantity; a circuit element electrically connected to the semiconductor element; an external connection terminal electrically connected to the circuit element; a first connection member electrically connecting the circuit element and the semiconductor element; a second connection member electrically connecting the circuit element and the external connection terminal; and sealing resin portion having a 
Claims 8 and 10-11 are allowed as being directly or indirectly dependent of the allowed independent base claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOR KARIMY/Primary Examiner, Art Unit 2894